 Case 17-32391       Doc 22    Filed 07/30/19 Entered 07/30/19 16:48:51          Desc Main
                                 Document     Page 1 of 7


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 In Re:
                                                  Case No. 1:17-bk-32391


                                                  Chapter 7
       NORA LYN HRUSKA

                                                  Honorable LaShonda A. Hunt
                               Debtor(s)

                                 NOTICE OF MOTION

 To:

 Benevolent Caregivers, Inc.                       Benevolent Caregivers, Inc.
 611 Parkway Drive                                 c/o Poznak Law Firm
 Wheaton, Illinois 60184                           2001 Midwest Road
                                                   Suite 206
                                                   Oak Brook, Illinois 60523

       PLEASE TAKE NOTICE that on August 14, 2019 at 10:00 a.m., the undersigned will
appear before the Honorable Honorable LaShonda A. Hunt at the Everett McKinley Dirksen
United States Courthouse, 219 South Dearborn Street, Courtroom 719, Chicago, Illinois 60604
and will then and there present DEBTOR’S MOTION FOR THE IMPOSITION OF
SANCTIONS FOR THE WILLFUL VIOLATION OF THE AUTOMATIC STAY a copy of
which is hereby served upon you.

                                                       /s/ Joseph S. Davidson

                                                       Joseph S. Davidson
                                                       Mohammed O. Badwan
                                                       SULAIMAN LAW GROUP, LTD.
                                                       2500 South Highland Avenue
                                                       Suite 200
                                                       Lombard, Illinois 60148
                                                       +1 630-575-8181
                                                       jdavidson@sulaimanlaw.com
                                                       mbadwan@sulaimanlaw.com
  Case 17-32391      Doc 22     Filed 07/30/19 Entered 07/30/19 16:48:51            Desc Main
                                  Document     Page 2 of 7


                               CERTIFICATE OF SERVICE

        I, Joseph Scott Davidson, an attorney, hereby certify that on July 30, 2019, DEBTOR’S
MOTION FOR THE IMPOSITION OF SANCTIONS FOR THE WILLFUL VIOLATION
OF THE AUTOMATIC STAY was filed with the Clerk of the Court of the United States
Bankruptcy Court for the Northern District of Illinois by using the CM/ECF system. I have mailed
this document by United States Postal Service Certified Mail, postage prepaid to:

 Benevolent Caregivers, Inc.                     Benevolent Caregivers, Inc.
 611 Parkway Drive                               c/o Poznak Law Firm
 Wheaton, Illinois 60184                         2001 Midwest Road
                                                 Suite 206
                                                 Oak Brook, Illinois 60523

                                                           /s/ Joseph S. Davidson

                                                           Joseph S. Davidson
                                                           Mohammed O. Badwan
                                                           SULAIMAN LAW GROUP, LTD.
                                                           2500 South Highland Avenue
                                                           Suite 200
                                                           Lombard, Illinois 60148
                                                           +1 630-575-8181
                                                           jdavidson@sulaimanlaw.com
                                                           mbadwan@sulaimanlaw.com
  Case 17-32391        Doc 22     Filed 07/30/19 Entered 07/30/19 16:48:51            Desc Main
                                    Document     Page 3 of 7


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In Re:
                                                       Case No. 1:17-bk-32391


                                                       Chapter 7
     NORA LYN HRUSKA

                                                       Honorable LaShonda A. Hunt
                                      Debtor(s)

                DEBTOR’S MOTION FOR THE IMPOSITION OF SANCTIONS
               FOR THE WILLFUL VIOLATION OF THE AUTOMATIC STAY

          NORA LYN HRUSKA (the “Debtor"), through counsel, SULAIMAN LAW GROUP,

LTD., pursuant to 11 U.S.C. § 362(k), moves for the imposition of sanctions against

BENEVOLENT CAREGIVERS, INC. for the willful violation of the automatic stay, and in

support thereof, states as follows:

          1.    On August 14, 2017, the Circuit Court of Cook County, Illinois, entered a Judgment

in a suit by Benevolent Caregivers, Inc. against Debtor and Debtor’s daughter, Megan Sroka,

wherein the court granted judgment in favor of Benevolent Caregivers, Inc. and against Debtor

and Megan Sroka in the amount of $10,744.20.

          2.    On October 30, 2017, Debtor filed a voluntary petition for relief under Chapter 7

of the Bankruptcy Code [Dkt. # 1].

          3.    Simultaneously with the voluntary petition for relief, Debtor filed her Schedule E/F:

Creditors Who Have Unsecured Claims. Id.

          4.    Debtor’s Schedule E/F listed Benevolent Caregivers, Inc. c/o Poznak Law Firm,

2001 Midwest Road, Suite 206, Oak Brook, Illinois 60523. Id.
 Case 17-32391      Doc 22     Filed 07/30/19 Entered 07/30/19 16:48:51          Desc Main
                                 Document     Page 4 of 7




       5.     Notice by first class mail was sent to Benevolent Caregivers, Inc. c/o Poznak Law

Firm by the Bankruptcy Noticing Center on November 2, 2017 [Dkt. # 9].

       6.     Pursuant to Judgment, on December 15, 2017, Benevolent Caregivers, Inc.

recorded a Memorandum of Judgment entered in Case No. 17M5003505 as Document No.

1734915065 in favor of Benevolent Caregivers, Inc. and against Debtor in the amount of
  Case 17-32391       Doc 22      Filed 07/30/19 Entered 07/30/19 16:48:51             Desc Main
                                    Document     Page 5 of 7


$10,744.20 with the Cook County Recorder of Deeds thereby imposing a judgment lien against

Debtor’s residence located at 7303 West 111th Street, Worth, Illinois 60482 (the “Debtor’s

Property.”

        7.     Benevolent Caregivers, Inc. never sought or received relief from the automatic stay

in order to record its memorandum of judgment against Debtor’s Property.

        8.     Section 362 of the Bankruptcy Code governs the automatic stay.

        9.     Section 362(a) states that “a petition filed under section 301 … of this title ...

operates as a stay, applicable to all entities ….” 11 U.S.C. § 362(a).

        10.    The automatic stay was enacted “to prevent certain creditors from gaining a

preference for their claims against the debtor; to forestall the depletion of the debtor’s assets due

to legal costs in defending proceedings against it; and, in general, to avoid interference with the

orderly liquidation or rehabilitation of the debtor.” In re Pleasant, 320 B.R. 889, 893 (Bankr. N.D.

Ill. 2004) (quoting In re Rexene Prods. Co., 141 B.R. 574, 576 (Bankr. D. Del. 1992)).

        11.    Debtor claims that Benevolent Caregivers, Inc. violated the automatic stay when it

recorded its memorandum of judgment on December 15, 2017.

        12.    Under 11 U.S.C. § 362(a)(4), a creditor is prohibited from taking “any act to create,

perfect, or enforce any lien against property of the estate.”

        13.    The general rule is that acts taken in violation of the automatic stay are deemed

void ab initio. In re Envedi, 371 B.R. 327, 334 (Bankr. N.D. Ill. 2007).

        14.    Indeed, the “Notice of Chapter 7 Bankruptcy Case” generated by the Clerk of the

Bankruptcy Court on October 31, 2017 shows that on November 2, 2017, Benevolent Caregivers,

Inc. was sent notice of the bankruptcy filing via first class mail in care of its attorney, Poznak Law

Firm.
  Case 17-32391        Doc 22     Filed 07/30/19 Entered 07/30/19 16:48:51              Desc Main
                                    Document     Page 6 of 7


       15.     Poznak Law Firm represented Benevolent Caregivers, Inc. in the state court action

and is an experienced practicioner.

       16.     This notice to Poznak Law Firm, an agent of Benevolent Caregivers, Inc., was sent

and received before Benevolent Caregivers, Inc. recorded its memorandum of judgment.

       17.     The Court can take judicial notice of the case docket and the pleadings and papers

filed in this case, including the notice sent to Benevolent Caregivers, Inc. by the Clerk of the Court.

See Palay v. United States, 349 F.3d 418, 425 n.5 (7th Cir. 2003) (a court can take judicial notice

of matters of public record); Frierdich v. Mottaz, 294 F.3d 864, 870 (7th Cir. 2002) (noting that

bankruptcy judge did not err by taking judicial notice of the schedules filed in the bankruptcy

case); Gen. Elec. Capital Corp. v. Lease Resolution Corp., 128 F.3d 1074, 1081 (7th Cir. 1997)

(stating that the court can take judicial notice of the contents of court records).

       18.     Because Benevolent Caregivers, Inc., through its attorney, received notice before it

recorded its memorandum of judgment, Benevolent Caregivers, Inc. had actual notice of Debtor’s

bankruptcy filing when it took such action.

       19.     Benevolent Caregivers, Inc.’s failure to comply with bankruptcy laws has caused

Debtor anxiety, cloud on title, and denial of the opportunity to face a new opportunity in life with

a clear field for future effort unfettered by this discharged debt.

       WHEREFORE, Debtor requests the following relief:

       1.      declare Benevolent Caregivers, Inc.’s December 15, 2017 recording of

               memorandum of judgment void ab initio;

       2.      find that Benevolent Caregivers, Inc. willfully violated the stay when it recorded

               the memorandum of judgment;
 Case 17-32391         Doc 22   Filed 07/30/19 Entered 07/30/19 16:48:51       Desc Main
                                  Document     Page 7 of 7


      3.     award actual damages, including costs and attorneys’ fees, and punitive damages;

             and

      4.     award of such other relief as this Court deems just and proper

Dated: July 30, 2019                              Respectfully submitted,

                                                  NORA LYN HRUSKA

                                                  By: /s/ Joseph S. Davidson

                                                  Joseph S. Davidson
                                                  Mohammed O. Badwan
                                                  SULAIMAN LAW GROUP, LTD.
                                                  2500 South Highland Avenue, Suite 200
                                                  Lombard, Illinois 60148
                                                  +1 630-575-8181
                                                  jdavidson@sulaimanlaw.com
                                                  mbadwan@sulaimanlaw.com
